DETAILED ACTION
“Method for Pressing a Workpiece with a Predetermined Pressing Force”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 11 is objected to because of the following informalities:  antecedent basis - in lines 3-4: “which sensor” Examiner suggests “said Piezo sensor”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a forming tool” in claims 1 and 11
“a regulator” in claims 1, 4, 6, 12 and 13
“a measuring unit” in claims 1, 4, 6, 8, 9, 10, and 13
“an interference variable observer” in claim 13
“a pre-controller” in clm. 12
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed 
“a forming tool” is any tool that acts on a workpiece to deform it (Pg. 16, ¶4), different tools can be coupled to the system for different uses (Pg. 20, ¶1).
“a regulator” is not provided with clear structure in the specification.
“a measuring unit” is a force sensor, force load cell, or piezo sensor (Pg. 18, ¶4)
“an interference variable observer” is a Kalman filter (Pg. 8, ¶2)
“a pre-controller” is a value derived from a mathematical model (Pg. 8, ¶3) 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
“Measuring unit” in claim 11.
“interference variable observer” in claims 9 and 10
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claims 1, 4, 6, 12 and 13 recite the 35 USC 112(f) limitation “a regulator:” “the electric motor is controlled by a regulator” (clm. 1); “control of the electric motor is set by the regulator on the basis of the pressing force measured…” (clm. 4); “further control of the electric motor is set by the regulator on the basis of the pressing force” (clm. 6); “further control of the electric motor is set by the regulator on the basis of a reference trajectory of the pressing force value” (clm. 12); and “the pressing force is detected directly by the measuring unit, and serves as an input variable for the regulator” (clm. 13). The Specification does not clearly set forth structure for “a regulator” that accomplishes the claimed function. Additionally, only figure 1 shows a “regulator” - reference numeral 5 - as a box. Is a “regulator” some type of controller? Does the term “regulator” actually refer to the “regulation circuit” of figures 5 and 8-10? The “force regulation unit” of figure 6? The “control circuit” of figures 11-15? The Specification as originally filed does not provide adequate support to show that Applicant has possession of “a regulator” that carries out the claimed functions. 
Additionally claim 6 recites the limitation “a pressing force based on a model calculation is superimposed on the pressing force detected in the measuring unit;” claim 9 recites the limitation “for superimposition of model calculation and pressing force detected in the measuring unit, an interference variable observer, in particular a Kalman filter is used;” and claim 10  recites “superimposition between the actual force estimated in the interference variable observer and the force detected in the measuring unit is carried out.” The term “superimposed” is not a common term in the art and Oxford English Dictionary defines the term as “to impose, place, or lay (something, now esp. an image) on, over, or on top of something else, typically so that both are still ωm(s) - the model) and the input (ωm - the rotational speed of the motor). As such, the disclosure does not provide sufficient evidence to show that the Applicant - at the time the application was filed - had possession of an invention wherein “a pressing force based on a model calculation is superimposed on the pressing force detected in the measuring unit;” “superimposition of model calculation and pressing force detected in the measuring unit” via a Kalman filter occurs; and “superimposition between the actual force estimated in the interference variable observer and the force detected in the measuring unit is carried out.”
Claims 2-3, 5, 11, and 14 are rejected for depending upon a rejected claim. 
Claims 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 6 recites the limitation “a pressing force based on a model calculation is superimposed on the pressing force detected in the measuring unit;” claim 9 recites the limitation “for superimposition of model calculation and pressing force detected in the measuring unit, an interference variable observer, in particular a Kalman filter is used;” and claim 10  recites “superimposition between the actual force estimated in the interference variable observer and the force detected in the measuring unit is carried out.” These claim limitations are not described in the specification in such a way to enable one of ordinary skill in the art to make/use the invention. The breadth of the claims: cannot be determined as it is unclear what the superimpose a model calculation and a pressing force? And what is superimposition between the force estimated in the interference variable observer and the force detected in the measuring unit? The nature of the disclosed invention appears to be utilizing a regulation circuit - such as that shown in figure 6 - to control the speed at which an electric motor is operated. The state of the prior art as it relates to the term “superimposed” is unclear. The term “superimposed” is not a common term in the art and Oxford English Dictionary defines the term as “to impose, place, or lay (something, now esp. an image) on, over, or on top of something else, typically so that both are still evident.” However, figure 6 shows that a difference is taken between the transfer function (Gωm(s) - the model) and the input (ωm - the rotational speed of the motor) - this is common in the art as the difference between a model and input is generally used to correct the feedback loop, but is inconsistent with the definition of “superimposed” as the term seems to imply that the described values should be added to each other. The amount of direction provided by the inventor is insufficient because the inventor has provided no explanation or definition for the term “superimposed;” does not describe the outcome of “superimposition;” and provides no working examples of superimposition of one force value on another. As such, one of ordinary skill in the art would have to undertake an undue amount of experimentation in order to formulate a method wherein “a pressing force based on a model calculation is superimposed on the pressing force detected in the measuring unit;” “superimposition of model calculation and pressing force detected in the measuring unit” via a Kalman filter occurs; and “superimposition 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the recitation “a measuring unit that follows the electric motor” renders the metes and bounds of the claim indefinite. Examiner notes that the measuring unit measures pressing force and is a load cell or a piezo sensor (per the 35 USC 112(f) interpretation set forth above). What does it mean for a sensor to “follow the electric motor”? What limitation does this add to the claim?
Regarding claim 3, the recitation “until vibrations that occur in the drive system due to the braking process from the reduced speed of rotation to the minimal speed of rotation have died out, to the greatest possible extent” renders the scope of the claim completely died out? The term “to the greatest possible extent” is a relative term that is not defined by the claim or within the Specification; due to the presence of this recitation one of ordinary skill in the art would not understand the scope of the claimed invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “between 0.1% and 100%” and the claim also recites “between 0.5% and 99%” and “in particular, preferably between 50% and 80%” which are the narrower statements of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 6, 9, and 10 recites the limitation “a pressing force based on a model calculation is superimposed on the pressing force detected in the measuring unit” (clm. 5); “superimposition of model calculation and pressing force detected in the measuring unit” (clm. 9); and “superimposition between the actual force estimated in the interference variable observer and the force detected in the measuring unit is carried out” (clm. 10). These recitations render the scope of the claims indefinite as it is not clear what the term “superimposed/superimposition” means in the context of pressing forces. The term “superimposed” is not a common term in the art and Oxford English 
Claim 7 recites the limitation "the individual components built into the drive train" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim. This recitation renders the scope of the claim indefinite. First, no “drive train” is previously defined; next, it is unclear what components comprise “the individual components built into the drive train.” 
Claim 8 recites the limitation "the respectively previous cycles" in line 3.  There is insufficient antecedent basis for this limitation in the claim. This recitation renders the metes and bounds of the claim indefinite. No “cycles” have been previously defined. What constitutes each of the “previous cycles”?
Claim 11 recites the limitation “a Piezo sensor is used as a measuring unit” in line 3; this recitation renders the metes and bounds of the claim indefinite as it is unclear it “a measuring unit” defined in claim 11 is the same “measuring unit” defined in parent claim 1.
Claim 12 recites the limitation “the speed of rotation progression is calculated in a pre-controller” this recitation renders the metes and bounds of the claim indefinite. While a review of the specification (see 35 USC 112(f) interpretation, above) appears to indicate that the pre-controller is a value, the claim states that the pre-controller carries out a calculation. What exactly is the “pre-controller”? Is the pre-controller an equation? 
Claim limitation “regulator” in claims 1, 4, 6, 12 and 13  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. no specific structure for the “regulator” is disclosed so it is unclear if this is a controller, a control circuit - as in figure 6 - or something else. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2, 10, and 14 are rejected for depending upon rejected claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 5, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 5,587,633; hereafter Aoki) in view of Ueda (US 9,778,624).
Regarding Claim 1
Aoki discloses  a method for pressing (col. 1, ln. 6-10) a workpiece (col 8, ln. 23-25) with a predetermined pressing force (col. 5, ln. 15-18), by means of a forming tool (54, fig. 1), which is coupled by way of a gear mechanism (52/53), in particular a spindle drive (52/53), with an electric motor (51; col. 6, ln. 34-44), 

wherein the method comprises the following method steps: 
- accelerating the electric motor (51) in a first direction of rotation, to a predetermined maximal speed of rotation (col;. 9, ln. 16-26), whereby the forming tool (54) is moved toward the workpiece (col. 9, ln. 9-15); 
- operating the electric motor (51) at the maximal speed of rotation until the drive shaft of the electric motor (51) has completed a predetermined number of spindle revolutions or the forming tool (54) has reached a predetermined position (col. 9, ln. 30-31), wherein -7-during this method step, the forming tool (54) is freely moved toward the workpiece, without touching it (col. 9, ln. 30-35; region R2 of Fig. 6); 
- reducing the speed of rotation of the electric motor (51) to a predetermined reduced speed of rotation (col. 9, ln. 30-39; Examiner notes that reducing the speed of the forming tool (54) also involves reducing the speed of motor (51)); 
- operating the electric motor (51) at the reduced speed of rotation until a pressing force increase is detected by a measuring unit (903) that follows the electric motor (51; col. 8, ln. 44-46), which increase exceeds a predetermined threshold value wherein the pressing force increase occurs when the forming tool (54) comes to lie against the workpiece to be formed (col. 9, ln. 43-49); and 
- forming the workpiece with constant detection of the pressing force by means of the measuring unit (903) until the predetermined pressing force has been reached (col. 
Aoki does not disclose that the measuring unit is a force sensor, a force load cell, a piezo sensor, or equivalent as required due to the invocation of 35 USC 112(f), detailed above. 
Ueda discloses a similar method for pressing a workpiece (15) with a predetermined pressing force, by means of a forming tool (14), which is coupled by way of a gear mechanism (13), in particular a spindle drive (13), with an electric motor (11; col. 3, ln. 23-28), 
wherein the gear mechanism (13) converts the rotational movement of a drive shaft of the electric motor (11) to a translational movement of the forming tool (14; col. 3, ln. 33-38), and wherein the electric motor (11) is controlled by a regulator (10; col. 3, ln. 56-62), 
wherein the method comprises the following method steps: 
- accelerating the electric motor in cthe predetermined maximal speed of motor rotation corresponds to the maximal speed of forming tool (14) movement - “a speed that is not higher than a speed at which the pressurizing head would hit the pressurization target hard and the pressurizing heard of the pressurizing target be damaged”), whereby the forming tool is freely moved toward the workpiece, without touching it (col. 6, ln. 65 - col. 7, ln. 5); 
- operating the electric motor (11) until a pressing force increase is detected by a measuring (16) unit that follows the electric motor (11), which increase exceeds a predetermined threshold value wherein the pressing force increase occurs when the the predetermined threshold value is 0); and 
- forming the workpiece with constant detection of the pressing force by means of the measuring unit (16; col. 3, ln. 41-47 & col. 5, ln. 9-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Aoki wherein the measuring unit is a load cell. One of ordinary skill in the art would have been motivated to utilize a load cell for measuring the load applied to a workpiece during forming in place of the AD converter unit of Aoki (which measures the voltage in the motor and equates this to press load - see col. 9, ln. 54-60) after reviewing the similar disclosure  of Ueda wherein a load cell (16) is used to detect the force exerted on a workpiece (15) by a forming tool (14; see col. 3, ln. 41-47). Ueda further teaches that many means for detecting - or estimating - the load applied to a workpiece by a forming tool are known and interchangeable (see col. 3, ln. 50-55). One of ordinary skill in the art would consider utilizing one means for measuring the load applied to a workpiece by a forming tool for another through the course of routine engineering experimentation and practice upon reviewing the teachings of Aoki and Ueda. 
Regarding Claim 4: 
Aoki in view of Ueda teaches the method according to claim 1.
Aoki further teaches wherein during forming of the workpiece, control of the electric motor (51) is set by the regulator (90) on the basis of the pressing force measured in the measuring unit (903; col. 9, ln. 54-67)
Regarding Claim 5:
Aoki in view of Ueda teaches the method according to one claim 1, 
Aoki further teaches wherein the reduced speed of rotation amounts to between 0.1% and 100%, in particular between 0.5% and 99%, preferably between 50% and 80% of the maximal speed of rotation (col. 9, ln. 36-38; in this case, the reduced speed of rotation corresponds to the reduced speed of ram movement which is 1% of the maximum ram speed; while the correspondence may not have a 1:1 ratio, Examiner notes that any correspondence will fall within the broadest claimed range of 0.1-100%).
Regarding Claim 12 
Aoki in view of Ueda teaches the method according to claim 1, 
Aoki further teaches wherein directly after detection of the pressing force increase, further control of the electric motor (51) is set by the regulator (90) on the basis of a reference trajectory of the pressing force value (fig. 7), wherein the speed of rotation progression is calculated in -11-a pre-controller (col. 9, ln. 60-62), from the reference trajectory of the pressing force value (col. 9, ln. 54-66).  
Regarding Claim 14
Aoki in view of Ueda teaches the method according to claim 1, 
Aoki further teaches that the transition between different speeds of rotation of the individual method steps (R1/R2/R3/R4; fig. 6) is set in such a manner that no sudden increases in acceleration occur (fig. 6; as figure 6 shows, the speed changes of the ram occur linearly in different pressing stages, there are no sudden speed increases and thus are no sudden increases in acceleration).
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 5,587,633; hereafter Aoki) in view of Ueda (US 9,778,624) - as applied to claim 1, above - and in further view of Azuma (JP H11104899 A; Reference is made to the attached machine translation).
Regarding Claim 2 
Aoki in view of Ueda teaches the method according to claim 1, 
Aoki further teaches wherein after detection of the pressing force increase, the electric motor (51) is operated at the reduced speed of rotation for forming of the workpiece (col. 9, ln. 35-39).
Aoki does not specify that in addition to the deceleration to the reduced speed of operation, after detection of the pressing force increase, the electric motor is braked to a predetermined minimal speed of rotation.
Ueda teaches the use of an oscillation detection unit (42) that determines if oscillation (vibration) within the system exceeds an acceptable amount (col. 8, ln. 4-8). , and the desirability of controlling the pressure during forming in order to reduce oscillation to below a predetermined threshold (col. 9, ln. 9-13 & 23-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Aoki wherein after detection of the pressing force increase, the electric motor is braked to a predetermined minimal speed of rotation. One of ordinary skill in the art would have been motivated to make this modification after reviewing the disclosure of Ueda wherein oscillation detection and mitigation takes place during the forming step (col. 9, ln. 9-13 & 23-29). While Ueda does not specify that the motor speed is decreased when the pressure is controlled to reduce oscillation, the reduction of speed during a pressing operation is a 
Regarding Claim 3 
Aoki in view of Ueda teaches the method according to claim 2.
Aoki does not specify that the electric motor is operated at the minimal speed of operation until vibrations that occur in the drive system due to the braking process from the reduced speed of rotation to the minimal speed of rotation have died out, to the greatest possible extent.  
Ueda teaches the use of an oscillation detection unit (42) that determines if oscillation (vibration) within the system exceeds an acceptable amount (col. 8, ln. 4-8). , and the desirability of controlling the pressure during forming in order to reduce oscillation to below a predetermined threshold (col. 9, ln. 9-13 & 23-29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Aoki in view of Ueda, as evidenced by Azuma, wherein the electric motor is operated at the minimal speed of operation until vibrations that occur in the drive system due to the braking process from the reduced speed of rotation to the minimal speed of rotation have died out, to the greatest possible extent. One of ordinary skill in the art would have been motivated to formulate the method of the combination in this manner through the teachings of Ueda and Azuma - as described in reference to claim 2, above - to reduce oscillation (vibration) in the system to an acceptable level, as envisioned by Ueda (col. 9, ln. 9-13 & 23-29).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 5,587,633; hereafter Aoki) in view of Ueda (US 9,778,624) - as applied to claim 1, above - and in further view of Lunstedt et al (US 2016/0221217; hereafter Lunstedt).
Regarding Claim 11
Aoki in view of Ueda teaches the method according to claim 1, 
Ueda further teaches that the measuring unit is a load cell (16) disposed in the region of the forming tool (14), to detect the pressing force (col. 3, ln. 41-47).
Ueda does not specify wherein the measuring unit is a Piezo sensor.
Lunstedt teaches that a piezo sensor is a simple, known, and accurate, means for measuring the force acting on the linear drive of a press (¶0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Aoki in view of Ueda wherein the measuring unit is a Piezo sensor. While Ueda teaches the use of a measuring unit in the region of the forming tool - to directly detect the pressing force - Ueda does not provide specific structure for such a load cell; as such, upon reviewing the disclosure of Ueda one of ordinary skill in the art would research load cells used for this purpose and would consider a Piezo sensor because this is a known and precise means for measuring pressing force, as taught by Lunstedt ( ¶0011).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 5,587,633; hereafter Aoki) in view of Ueda (US 9,778,624) - as applied to claim 12, above - and in further view of Alvarez et al (EP 1406136 A1; hereafter Alvarez).
Regarding Claim 13
Aoki in view of Ueda teaches the method according to claim 12. 
Aoki further teaches that in a first phase after detection of the pressing force increase, the pressing force value is estimated (col. 9, ln. 60-62: the detection press load inputted prior to operation is an estimate of what the press load should be); and 
in a second phase after detection of the pressing force increase, the pressing force is detected directly by the measuring unit (903), and serves as an input variable for the regulator (90; col. 9, ln. 60-66). 
 Aoki dos not specify that the pressing force value is estimated by means of an interference variable observer. 
Alvarez teaches: that a well-known means for the linear estimation of process parameters is a Kalman Filter (¶0003).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formulated the method of Aoki in view of Ueda wherein the pressing force value is estimated by means of an interference variable observer (i.e. a Kalman filter). One of ordinary skill in the art would have been motivated to utilize a Kalman filter to estimate the initial desired pressing force value because, while Aoki teaches that such an estimate is used, no specific means for carrying out such an estimation is provided in the disclosure of Aoki. One of ordinary skill in the art would have been motivated to incorporate any known means for estimating process parameters into the invention of Aoki through the course of routine engineering experimentation and practice; one well-known means for such estimation is a Kalman filter (Alvarez: ¶0003).
Claims 6-10 do not currently stand rejected under 35 USC 102 or 103, these claims are not deemed to be in condition for allowance at this time.  Claims 6-10 depend upon currently rejected claim 1 and all of these claims are rejected under 35 USC 112(a) and 35 USC 112(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 and not relied upon are cited to show apparatuses/methods with similar features and structure as that of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427.  The examiner can normally be reached on Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Katie L. Parr/Examiner, Art Unit 3725  

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725